Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 1 of 44

JS 44 (Rev, 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS
Benjamin H. Bloom, M.D.

(b) County of Residence of First Listed Plaintiff Montgomery, PA

(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS
AXA Equitable Life Insurance Company

County of Residence of First Listed Defendant |New York, NY
(IN US. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

selfdidl WomPage aetna wists watt
200 S. Broad Street
(215) 790-1200

The Bellevue, Suite 600
Philadelphia, PA 19102

Attorneys (if Known)
Steven J.

Four Penn Center,

4’8?Mandel, LLP)

 

Philadelphia, PA 19103

43th FI.
(215) 587-1089

childt, Esq. (Post & Schell, P.C.)
1600 John F. Kennedy Blvd.

 

 

 

 

 

II], BASIS OF JURISDICTION (Place an “X” in One Box Onty) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an "x" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1} U.S. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x1 © 1 Incorporated ov Principal Place O4 o4
of Business In This State
02 US. Government Ka Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os ms
Defendant (indicate Citizenship of Parties in Hem HL) of Business Jn Another State
Citizen or Subject of a O3 © 3 Foreign Nation 06 O06
Foreign Country
IV, NATURE OF SUIT (lace an “x? in One Box Only) Click here for: Nature of Suit Code Descriptions,
bis: CONTRACT EE CS ETORTS 2 on _FORFEITURE/PENALTY---[-" “BANKRUPTCY. [OTHER STATUTES -- |
& 110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Drug Related Seizure D 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine D 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal OD 376 Qui Tam (31 USC
O 130 Miller Act DB 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ 0 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical »PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent © 450 Commerce
DO 152 Recovery of Defaulted Liability O 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deportation
Student Loans 0 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY -LABOR “SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle O 370 Other Fraud OD 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable/Sat TV
OD 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
O 190 Other Contract Product Liability ©) 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
© 195 Contact Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 890 Other Statutory Actions
© 196 Franchise Injury O 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) 891 Agricultural Acts

362 Personal Injury -

 

 

 

 

O 751 Family and Medical
Leave Act

Product Liability
Medical Malpractice

 

 

 

 

A-FEDERAL TAX SUITS= =

ogonong

 

 

 

I REAL PROPERTY: [: -CIVIL RIGHTS “= | PRISONER PETITIONS {0 790 Other Labor Litigation
© 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement
O 220 Foreclosure 0 441 Voting D 463 Alien Detainee Income Security Act
CO 230 Rent Lease & Ejectment 1 442 Employment O 510 Motions to Vacate
0 240 Torts to Land © 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations 0 530 General
0 290 All Other Real Property 445 Amer. w/Disabilities -] $35 Death Penalty IMMIGRATION -
Employment Other: 0 462 Naturalization Application
O 446 Amer. w/Disabilities -| 540 Mandamus & Other [0 465 Other Immigration
Other O 550 Civil Rights Actions
D 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

© 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

oo

 

893 Environmental Matters

895 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

Ol Original

Proceeding

(K2 Removed from
Stale Court

O 3  Remanded from o4
Appellate Court

(specify)

Reinstated or OF 5 ‘Transferred from 06 Multidistrict 08 Multidistrict
Reopened Another District Litigation - Litigation -
Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):

28 USC Section 1332
Brief description of cause: /
Insurance contract and insurance bad faith action

 

 

 

 

 

VH. REQUESTED IN CO) CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. =» 75,000.00 JURY DEMAND: O Yes No
VII. RELATED CASE(S)
IF ANY (See instructions)’ GE DOCKET NUMBER
DATE SIGNATYRE OF ATTORNEY @F RECORD
& atime © wang §
05/30/2019 sa Ce ths ——
FOR OFFICE USE ONLY al :
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 2 of 44

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(ta be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}

Address of Plaintiff 1103 Berwind Road Wynnewood, PA 19096-2319

 

Address of Defendant: 1290 Avenue of the Americas New York, NY 10104

 

1103 Berwind Road Wynnewcod, PA 19096-2319

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

|. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

1 certify that, to my knowledge, the within case [7 is / [2] is not related to any case now pending or within one year previously terminated action in

this court except as noted above, - _
pare, 05/30/2019 L— Cs) Ap 70011

Qo Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a Vin one category only)

bs

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Other Personal Injury (Please specify):

Labor-Management Relations
Products Liability

Civil Rights

OOOO!

 

Habeas Corpus Products Liability — Asbestos
Securities Act(s) Cases . All other Diversity Cases
Social Security Review Cases (Please specify):

OOOOOOOoOOoo

KH O°

All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect af this certification is ta remove the case from eligibility for arbitration.)

Steven J. Schildt, Esq.

, counsel of record or pro se plaintiff, do hereby certity:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

pare, 05/30/2019 Ste Cf hbo 79011

° Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 3 of 44

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BENJAMIN H. BLOOM, M.D.
Plaintiff CIVIL ACTION

Vv,
No.

 

AXA EQUITABLE LIFE INSURANCE
COMPANY

Defendant

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a Case Management Track Designation Form specifying the

track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

 

 

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )
(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (Xx)

5/30/2019 2 be a “Cj Ay [oe Defendant
Date Steven J. Schildt, : Attorney-at-law Attorney for

(215) 587-1089 (215) 587-1444 sschildt@postschell.com
Telephone FAX Number E-mail Address

(Civ. 660) 10/02
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 4 of 44

POST & SCHELL, P.C. Attorneys for Defendant
BY: STEVEN J. SCHILDT, ESQ.

LD. #79011

BRYAN M. SHAY, ESQ.

I.D. # 205953

1600 JFK BLVD., 13'" FLOOR

PHILADELPHIA, PA 19103

PHONE: 215-587-1089

E-MAIL: sschildt@postschell.com

 

IN THE COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

BENJAMIN H. BLOOM, M.D.
Plaintiff

vs, APRIL 2019 TERM, NO. 004135

AXA EQUITABLE LIFE INSURANCE

)
)
)
)
COMPANY )
)

Defendant

 

DEFENDANT’S NOTICE OF REMOVAL

TO: — Jerrold V. Moss, Esq.
Astor Weiss Kaplan & Mandel, LLP
The Bellevue, Suite 600
200 S. Broad St.
Philadelphia, PA 19102

Defendant has filed a Notice in the United States District Court for the Eastern District of
Pennsylvania for removal of a civil action pursuant to 28 U.S.C. §1441, et seq., now pending in
the Court of Common Pleas for Philadelphia County. Said case qualifies under diversity
jurisdiction pursuant to 28 U.S.C. §1332. Specifically, the parties are of diverse citizenship and
the amount in controversy as alleged in the complaint is more than $75,000. Defendant has also
filed in the Eastern District of Pennsylvania a copy of the complaint served upon it.

POST & SCHELL, P.C.

BY: (a, oS cep Ad

STEVEN J. SCHILDT, ESQ.

BRYAN M. SHAY, ESQ.
DATE: 5/30/19 Attorneys for Defendant

1600 JFK Blvd., 13th Floor

Philadelphia, PA 19103

Phone: 215-587-1089

E-mail:sschildt@postschell.com

   
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 5 of 44

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BENJAMIN H. BLOOM, M.D.
Plaintiff CIVIL ACTION

v.
No.

 

AXA EQUITABLE LIFE INSURANCE
COMPANY
Defendant

DEFENDANT’S NOTICE OF REMOVAL
1. On May 3, 2019, Defendant AXA Equitable Life Insurance Company (“AXA”)

was served a copy of Plaintiff's Complaint. A copy of the Complaint is attached hereto.

2. This Court’s jurisdiction is based upon diversity of citizenship under 28 U.S.C. §
1332.

3. Plaintiff Benjamin H. Bloom, M.D. is a citizen of Pennsylvania. See Complaint at
q 1.

4. AXA is a citizen of New York, as it is incorporated in New York and also has its

principal place of business in New York. See Complaint at § 2. See also 28 U.S.C. § 1332(c)(1)
(stating that a corporation shall be deemed to be a citizen of any state in which it has been
incorporated, as well as the state in which it has its principal place of business).

5. Because Plaintiff is a citizen of Pennsylvania and AXA is a citizen of New York,
there is complete diversity of citizenship amongst the parties.

6. Plaintiff's Complaint concerns the handling of a claim for disability benefits
under three policies issued to Plaintiff by AXA, which was formerly known as The Equitable

Life Assurance Society of the United States (the “Disability Policies”). See Complaint at J¥ 4-5.
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 6 of 44

7. Plaintiff alleges that he became entitled to total and residual (partial) disability
benefits under the Disability Policies as a result of an arthritic condition, and that he and AXA
subsequently entered into a purported settlement agreement regarding same. See id. at {f 6-18.

8. Plaintiff further alleges that AXA failed to perform under the purported settlement
agreement, in that AXA included Plaintiff's surrender of the Disability Policies as a term of the
settlement of Plaintiff's claim. See id. at {§ 19-21.

9. Count One of Plaintiff's Complaint, which is entitled “Enforcement of the
Settlement Agreement,” alleges that the purported settlement agreement between Plaintiff and
AXA required AXA to pay Plaintiff $30,000, and contained no agreement as to the surrender of
any of the Disability Policies. See id. at J] 22-26.

10. In Count One, Plaintiff demands that the Court order specific performance of the
purported settlement agreement, and that it direct AXA to pay Plaintiff $30,000 plus interest. /d.
at Count One, ad damnum clause.

11. Count Two of Plaintiff's Complaint, which is entitled “Punitive Damages, Fees
and Costs Pursuant to the ‘Bad Faith Act,’” alleges a claim for insurance bad faith under
Pennsylvania’s bad faith statute, 42 Pa. C.S. § 8371. /d. at 9] 27-58.

12. In Count Two, Plaintiff demands that the Court award Plaintiff an unspecified
amount of damages pursuant to § 8371, including statutory attorneys’ fees, statutory punitive
damages, and statutory costs and interest.

13. Generally, the amount in controversy is evaluated by looking to the demand for

relief in the complaint. See, e.g., Samuel-Bassett v. Kia Motors America, Inc., 357 F.3d 392,

398-99 (3d Cir. 2004).
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 7 of 44

14, Where, however, the claim for damages is not specific as to the amount, “the
amount in controversy is not measured by the low end of an open-ended claim, but rather by a
reasonable reading of the value of the rights being litigated.” Angus v. Shiley Inc., 989 F.2d 142,
146 (3d Cir. 1993).

15. In addition, where the plaintiff does not specifically aver in the complaint that the
amount in controversy is less than the jurisdictional minimum, removal should be permitted
unless it appears to a legal certainty that the plaintiff cannot recover the jurisdictional minimum.
See Samuel-Bassett, 357 F.3d at 397-98; see also St. Paul Mercury Indem. Co. v, Red Cab Co.,
303 U.S. 283, 288-89 (1938).

16. Plaintiffs bad faith claim (Count Two) alleges an entitlement to the damages
available under § 8371, which include attorneys’ fees. See 42 Pa. C.S. § 8371; Hook v.
Progressive Cas, Ins. Co., 2008 U.S. Dist. LEXIS 68985, at **7-10 (M.D. Pa. Aug, 18, 2008),

17. Where attorneys’ fees are available by operation of a statute such as § 8371, the
recovery of such sums is to be included in the calculation of damages for purposes of
determining the amount in controversy. Suber v. Chrysler Corp., 104 F.3d 578, 585 (3d Cir.
1997); see also Morris v. Bankers Life & Cas. Co., 2012 U.S. Dist. LEXIS 23952, at *5 (E.D.
Pa, Feb. 23, 2012) (“attorney’s fees are necessarily part of the amount in controversy if such fees
are available to successful plaintiffs under the statutory cause of action.”); Stehle-Rosellini v.
Allstate Corp., 2010 U.S. Dist. LEXIS 5709, at **11-12 (W.D. Pa. Jan. 25, 2010) (same).

18. Because § 8371 also permits the recovery of punitive damages, these damages
must also be included in the calculation of damages for purposes of determining the amount in

controversy. See, e.g., Golden v. Golden, 382 F.3d 348, 355 Gd Cir. 2004); Hook, 2008 U.S.
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 8 of 44

Dist. LEXIS 68985, at **7-10; Fine v. State Farm Fire & Cas. Co., 1993 U.S. Dist. LEXIS
7682, at **3-4 (E.D. Pa. June 11, 1993).

19. Given the availability of statutory punitive damages and statutory attorneys’ fees
under § 8371, it cannot be said “to a legal certainty” that Plaintiff cannot recover the
jurisdictional minimum of $75,000 in Count Two alone. See Samuel-Bassett, 357 F.3d at 397-
98; see also Frederico v. Home Depot, 507 F.3d 188, 196-97 (3d Cir. 2007) (applying Samuel-
Bassett where the complaint does not specifically aver that the amount in controversy does not
exceed the $75,000 amount in controversy requirement).

20, Furthermore, for the purpose of calculating the amount in controversy, the
damages claimed in the separate contract and statutory bad faith claims alleged by Plaintiff must
be aggregated, as each claim sets forth distinct legal theories and requires differing burdens of
proof, while also allowing for separate recoveries of damages. See, e.g., Brown v. Liberty Mut.
Fire Ins. Co., 2006 U.S. Dist. LEXIS 76139, at *8 (E.D. Pa. Oct. 19, 2006) (holding that
plaintiff's demand of $50,000 each for a breach of contract and bad faith claim satisfied amount
in controversy requirement); see also Miller v. Progressive Cas. Ins. Co., 2008 U.S. Dist. LEXIS
32074, at **6-7 (M.D. Pa. Apr. 17, 2008) (aggregating amount demanded in breach of contract
claim with damages available for bad faith); Kidd v, Prudential Ins. Co. of Am., 2008 U.S. Dist.
LEXIS 2934, at **6-7 (M.D. Pa. Jan. 15, 2008) (holding that plaintiff's demand of $35,000 for
contract count and $50,000 for bad faith count satisfied amount in controversy requirement);
Ketz v. Progressive N. Ins. Co,, 2007 U.S. Dist. LEXIS 43245, at **8-9 (M.D. Pa. June 14, 2007)
(holding that bad faith and breach of contract are “not alternative bases for recovery and can be

aggregated to calculate the amount in controversy.”).
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 9 of 44

21. Given Plaintiff's demand for $30,000 “with interest” in Count One and his open-
ended demand for statutory bad faith damages in Count Two, it cannot be said “to a legal
certainty” that Plaintiff cannot-—in the aggregate—recover the jurisdictional minimum of
$75,000 in this action.

22. Accordingly, the instant action satisfies diversity of citizenship jurisdiction
pursuant to 28 U.S.C, §1332 because all parties are of diverse citizenship and the amount in
controversy—that is, “a reasonable reading of the value of the rights being litigated’”—as alleged
by Plaintiff is in excess of $75,000.

23. The United States District Court for the Eastern District of Pennsylvania is the
District Court having jurisdiction over this matter, as the instant civil matter was originally filed
in the Court of Common Pleas of Philadelphia County.

24. Defendant’s Notice of Removal has been filed within 30 days of service of the
Complaint and is therefore timely under 28 U.S.C. §1446(b).

25. As required under 28 U.S.C. § 1446(d), Defendant has also filed copies of this
Notice with the Prothonotary of the Court of Common Pleas of Philadelphia County in order to
effect removal of this action.

26. Simultaneous with the filing of this Notice of Removal, AXA has given a copy of
this Notice to counsel for Plaintiff.

WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, AXA respectfully requests
that the above-captioned matter, now pending in the Court of Common Pleas of Philadelphia

County, be removed to the United States District Court for the Eastern District of Pennsylvania.
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 10 of 44

DATE: 5/30/19

BY:

POST & SCHELL, P.C.

Ste Fei

STEVEN J. SCHILDT, ESQ.
LD. #79011

BRYAN M. SHAY, ESQ.

I.D. # 205953

Attorneys for Defendant

1600 JFK Blvd., 13th Floor
Philadelphia, PA 19103

Phone: 215-587-1089

E-mail: sschildt@postschell.com
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 11 of 44

CERTIFICATE OF SERVICE AND FILING

I hereby certify that the attached Removal Package has been served and filed this day via

regular mail to the following person(s):

Jerrold V. Moss, Esq.

Astor Weiss Kaplan & Mandel, LLP
The Bellevue, Suite 600

200 S. Broad St.

Philadelphia, PA 19102

Prothonotary

Philadelphia County Court of Common Pleas
City Hall

1400 J.F.K. Blvd,

Philadelphia, PA 19107

BY:

DATE: 5/30/19

POST & SCHELL, P.C.

“y on,
b = Ce ded ee
STEVEN J. SCHILDT, ESQ.
LD. #79011
BRYAN M. SHAY, ESQ.
LD. # 205953
Attorneys for Defendant
1600 JFK Blvd., 13th Floor
Philadelphia, PA 19103
Phone: 215-587-1089
E-mail: sschildt@postschell.com

 
Case 2:19-cv-02358-MSG Document 1 Filed 05/30/19 Page 12 of 44

Court of Common Pleas of Philadelphia County
Trial Division

Civil Cover Sheet

 

 

Sh fot Prothonotar an 3¢ Only lv (Docket Number).

‘Be Fling Number 1904065749.

 

 

 

 

 

PLAINTIFF'S NAME
BENJAMIN H. BLOOM MD

DEFENDANT'S NAME
AXA EQUITABLE LIFE INSURANCE COMPANY

 

PLAINTIFF'S ADDRESS
1103 BERWIND ROAD

WYNNEWOOD PA 19096

DEFENDANT'S ADDRESS
1290 AVENUE OF THE AMERICAS

NEW YORK NY 19096

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS

 

 

PLAINTIFF'S NAME

DEFENDANT'S NAME

 

 

PLAINTIFF'S ADDRESS

DEFENDANT'S ADDRESS

 

 

TOTAL NUMBER OF PLAINTIFFS | TOTAL NUMBER OF DEFENDANTS ©

COMMENCEMENT OF ACTION

aba Complaint C Petition Action OO Notice of Appeal

 

 

1 1
| ()-weit of Summons EE] Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY COURT PROGRAMS : . oe
o i CI Arbitration eS C1 “Mass Tort “EL commerce 1 Settlement
$50,000.00 or less [x] Jury Ey Savings Action vos, Z “El Minor Court Appeal C1 Minors
Dd] More than $50,000.00 OO Non-Jury_ Cle Petition 1. Statutory Appeals C] wyp/survival
1 Other; 2 = : "

 

 

 

CASE TYPE AND CODE

10 - CONTRACTS OTHER

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

 

 

 

RELATEO PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER) ALE |S CASE SUBJECT TO
FRO PROTHY COORDINATION ORDER?
r ‘ YES NO
APR 29 2019
A. SILIGRINI
TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: BENJAMIN H BLOOM MD
Papers may be served at the address set forth below
NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY | — ADDRESS
JERROLD V. MOSS 200 SOUTH BROAD STREET
on SUITE 600
PHONE NUMBER | FAX NUMBER PHILADELPHIA PA 19102
(215) 790-1200 | (215) 790-1298
SUPREME COURT IDENTIFICATION NO, E-MAIL ADDRESS
4128 jmoss@astorweiss.com
| SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED
JERROLD MOSS Monday, April 29, 2019, 11:18 am

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 13 of 44

  

JERROLD V. MOSS, ESQ. Attorney for plaintiff Benjami
Attorney No. 04128
c/o Astor Weiss Kaplan & Mandel, LLP

The Bellevue, Suite 600 This is not an Arbitration Case
200 S. Broad Street
Philadelphia, PA 19102 JURY TRIAL DEMANDED

tel: (215) 790-1200
fax: (215) 790-1298

jmoss@astorweiss.com

BENJAMIN H. BLOOM, M.D : IN THE COURT OF COMMON PLEAS
1103 Berwind Road : OF PHILADELPHIA COUNTY, PA

Wynnewood, PA 19096-2319
CIVIL ACTION - LAW and EQUITY

Vv.
AXA EQUITABLE LIFE INSURANCE COMPANY : COMPLAINT
1290 Avenue of the Americas
New York, NY 10104
NO.
Notice Aviso
You have been sued in court. If you wish to
defend against the claims set forth in the .
following pages, you must take action within Le han demandado a usted en la corte. Si usted
twenty (20) days after this complaint and quiere defend-erse de estas demandas expuestas
notice are served, by entering a written en las paginas siguientes, usted tiene veinte (20)
appearance personally or by attorney and filing dias de plazo al partir de la fecha de la demanda
in writing with the court your defenses or y la notificacién. Hace falta asentar una
objections to the claims set forth against you. comparencia escrita Oo en persona o con un
You are warned that if you fail to do so the case abogado y entregar a la corte en forma escrita
may proceed without you and a judgment may sus defensas 0 sus objeciones a las demandas en
be entered against you by the court without contra de su persona. Sea avisado que si usted

further notice for any money claimed in the no se defiende, la corte tomara medidas y puede
complaint or for any other claim or relief continuar la demanda en contra suya sin previo
requested by the plaintiff. You may lose money aviso_o noti-ficaci6n. Ademdas, la corte puede
or property or other rights important to you. decidir a favor del demandante y requiere que

usted cumpla con todas las provisiones de esta

YOU SHOULD TAKE THIS PAPER TO YOUR demanda. Usted puede perder dinero o sus

LAWYER AT ONCE. IF YOU DO NOT HAVE A propiedades u otros derechos importantes para
Gh TELEPHONE HE “OFFICE SEY FORTH
BELOW TO FIND OUT W AN GET LLEVE ESTA DEMANDA A_UN ABOGADO
LEGAL HELP. OU) WHERE YOU C INMEDIATA-MENTE. SI. NO TIENE ABOGADO 0 SI
ee
PHILADELPHIA BAR ASSOCIATION )
LAWYER AND IN V TELEFONO A LA OFICINA CUYA DIRECCION SE
RAND INFORMATION SERVICE ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
1101 Market Street, 11" Floor DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.
Philadelphia, PA 19107
Farge aseetor ASOCIACION DE LICENCIADOS DE F\FILADELFIA

Servicio De Referencia E Informacién Lega
11101 Market Street, 11th Floor
Filadelfia, Pennsylvania 19107

(215) 238-6333 TTY (215) 451 - 6197
Case ID: 19040413:
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 14 of 44

JERROLD V. MOSS, ESQ. Attorney for plaintiff Benjamin H. Bloom, M.D.

Attorney No. 04128
c/o Astor Weiss Kaplan & Mandel, LLP This is Not an Arbitration Case

The Belfevue, Suite 600

200 S. Broad Street

Philadelphia, PA 19102 JURY TRIAL DEMANDED
tel: (215) 790-1200

fax: (215) 790-1298

imoss@astorweiss.com

BENJAMIN H. BLOOM, M.D : IN THE COURT OF COMMON PLEAS OF
1103 Berwind Road : PHILADELPHIA COUNTY, PENNSYLVANIA
Wynnewood, PA 19096-2319 :

CIVIL ACTION - LAW and EQUITY

Vv.
AXA EQUITABLE LIFE INSURANCE COMPANY ; COMPLAINT
1290 Avenue of the Americas :

New York, NY 10104 > NO,

COMPLAINT — CIVIL ACTION
(Contract — 20000)

Plaintiff, by his attorney Jerrold Moss, Esq., seeks judgment against defendant in amount
in excess of $50,000 upon causes of action whereof the following is a correct statement:

Short Summary of Claims

A. Specific Performance of Settlement Agreement. Plaintiff, Dr Bloom,
sought disability benefits under three insurance policies. Defendant AXA denied the claims.
The parties negotiated a settlement, but AXA refuses to pay the agreed $30,000, instead
demanding that Dr. Bloom first surrender the policies, a requirement that was not part of the

settlement agreement. Dr. Bloom seeks to enforce the settlement agreement per its terms.

B. Damages for Bad Faith. Because of AXA’s bad faith, in:

 

* misrepresenting the policies’ provisions,
* demanding surrender of the policies after the claim was settled, and
* failing to amend a policy provision constantly held to be ambiguous,

Dr. Bloom seeks interest, punitive damages, costs and attorney fees pursuant to

Pennsylvania's “Bad Faith Act’ (“Actions on Insurance Policies”), 42 Pa.C.S.A § 8371.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 15 of 44

Parties
1. The plaintiff, Benjamin H. Bloom, M.D. (“Dr. Bloom’), is an individual residing
at 1103 Berwind Road, Wynnewood, PA 19096 — 2319.
2. The defendant, AXA Equitable Life Insurance Company (“AXA”), is a New
York corporation registered to do business in the Commonwealth of Pennsylvania with its

principal place of business located at 1290 Avenue of the Americas, New York, NY

10104.
Venue
3. Venue in Philadelphia County is proper pursuant to Pa. R.C.P. No. 2179 (a)(2),
as defendant AXA regularly conducts business in Philadelphia County. Additionally, venue
is proper pursuant to Pa. R.C.P. Nos. 2179 (a)(3) and (4), as this action seeks to enforce a

settlement agreement which was negotiated and consummated via telephone and email on

plaintiff's behalf by his counsel whose office then and now is located in Philadelphia County.
The Relevant Background Facts

4, This matter involved three disability insurance policies (“the Policies”) which
were issued to Dr. Bloom in 1983, 1985 and 1987, respectively, by The Equitable Life
Assurance Society of the United States (‘The Equitable”).

5. The (French-based) AXA Group purchased a controlling interest in The Equitable
in the 1990s, and the current name was later adopted.

6. .Dr. Bloom is an ophthalmologist who had both a surgical and office practice.

7. On or about May 9, 2016, Dr. Bloom was advised by his medical specialist that,

because of his advanced arthritic condition, he must abandon his surgical practice.

Case ID: 190404135 |
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 16 of 44

8. Upon being so advised, Dr. Bloom immediately ceased performing surgery in the
hospital but was able to continue his office practice.

9. Dr. Bloom filed a claim with AXA, seeking certain benefits under the total and
residual (partial) disability provisions of the Policies.

10. AXA denied the claims, and negotiations ensued.
The Negotiations

11. In 2018, AXA offered to pay $5,000, and later offered $20,000, in settlement of
the claim, but with each offer its representative stated that Dr. Bloom had to surrender the
two Policies remaining in force (as one of the three policies had since lapsed).

12. Dr. Bloom rejected both cash offers, and also on both occasions his counsel
advised that Dr. Bloom would not surrender the two Policies as part of any settlement.

13. In February of 2019, in a telephone conversation, AXA’s representative offered
to pay $27,500 in settlement. There was no discussion regarding surrender of the Policies.

14. In a subsequent phone conversation with the AXA representative, counsel for
Dr. Bloom rejected the $27,500 offer and offered to accept $35,000 in full settlement.

Again, there was no discussion relating to surrender of the Policies.
The Settlement

15. On or about February 28, 2019, AXA’s representative in a phone conversation

with Dr. Bloom’s counsel offered to pay $30,000 in full settlement. There was no discussion

relating to surrender of Policies.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 17 of 44

16. On that same day, Dr. Bloom’s counsel sent an email to AXA’s representative,

confirming the last offer, stating:

 

Ms. Freeman: This will confirm that you have offered to pay $30,000
in full and final settlement. As | said, | will convey this to Dr. Bloom. |
will not recommend acceptance, but of course this will be his decision

to make. | expect to be back to you within the next few days.

Jim Moss

 

 

 

17. Dr. Bloom agreed to accept the last offer, and on March 1, 2019, Dr. Bloom’s

counsel sent the following email to AXA confirming the settlement:

 

Jaimie, Dr. Bloom has decided to accept your offer to pay $30,000 in full
and final settlement. | can prepare the release, but if you prefer your

form, please forward to me. Thank you. Jim

 

 

18. With the delivery of this emailed acceptance of AXA’s offer, a settlement

agreement (“the Settlement Agreement”) was consummated.
AXA’s Refusal to Perform the Settlement Agreement

19. By email on March 4", AXA’s representative forwarded what she styled as a
“Release Agreement,” but it did not conform to the parties’ Settlement Agreement, as it
included a provision that would require Dr. Bloom to surrender his remaining two Policies.

A copy of AXA’s proposed “Release Agreement’ is attached as Exhibit A.

Case ID: 19040413¢
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 18 of 44

20. The following day, Dr. Bloom’s attorney responded by email, stating that Dr.
Bloom would not agree to amend the Settlement Agreement to provide for surrender of the
remaining Policies, but did volunteer that Dr. Bloom would be willing to amend by waiving
future claims for total disability benefits if the disability resulted from an acceleration of his
existing arthritic condition. A copy of that March 5" email is attached as Exhibit B.

21. By email of March 14", AXA’s representative responded, stating that “. . At
this time, our offer remains in exchange for the surrender of all three policies and that is

non-negotiable. . .” A copy of that March 14"" email is attached as Exhibit C.

COUNT ONE
ENFORCEMENT OF THE SETTLEMENT AGREEMENT
22. The aforesaid averments are incorporated by reference.
23. The Settlement Agreement is clear and unambiguous: AXA offered to pay

$30,000 to settle the claims, Dr. Bloom accepted that offer, and at that time the Settlement

Agreement was concluded.

24. The parties understood that a Release would be executed by Dr. Bloom
confirming the terms of the Settlement Agreement, but it was not agreed that the Release

would include AXA’s earlier demands, refused by Dr. Bloom both times it had been raised,

that he surrender the two remaining Policies.

25, Dr. Bloom believes and therefore avers that AXA knew, at the time its last
offer was made, and when the offer was accepted and the Settlement Agreement thus

consummated, that Dr. Bloom had no intention of surrendering his Policies and had never

agreed to do so.

Case ID: 19040413:
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 19 of 44

26. ‘If AXA “silently intended” that a surrender of Policies would be part of the
settlement, this would have been its unilateral mistake, because Dr. Bloom never so
agreed, never entertained the possibility of surrendering the Policies, had made that clear in
earlier discussions, and a surrender of Policies was never discussed in the final round of
negotiations.

WHEREFORE, Dr. Bloom requests that this Honorable Court order Specific
Performance of the Settlement Agreement and direct AXA to pay $30,000, with interest, to

Dr. Bloom.
COUNT TWO
PUNITIVE DAMAGES. FEES AND COSTS PURSUANT TO THE “BAD FAITH ACT”
2/. The aforesaid averments are incorporated into Count Two by reference.
28. AXAhas acted in bad faith toward Dr, Bloom in three distinct ways:

A. It fraudulently misrepresented the Policies’ provisions relating to coverage;

B. After reaching a settlement, it refused to pay as agreed unless Dr. Bloom

surrendered his remaining two Policies; and
C. It sold policies to Dr. Bloom, and to other consumers, which, because of

numerous court decisions, it knew contained an ambiguous definition of

“Total Disability,” a critical term in these disability insurance policies.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 20 of 44

Pennsylvania’s “Bad Faith Act”
29. Because AXA has acted in bad faith toward Dr. Bloom, as hereafter explained,
Dr. Bloom is entitled, under what is commonly referred to as Pennsylvania’s “Bad Faith

Act,” to an award of interest, punitive damages, court costs and attorneys fees.

The Bad Faith Act provides:

§8371. Actions on insurance policies
In an action arising under an insurance policy, if the court finds that
the insurer has acted in bad faith toward the insured, the court may

take all of the following actions:

(1) Award interest on the amount of the claim from the date the
claim was made by the insured in an amount equal to the prime

rate of interest plus 3%.

(2) Award punitive damages against the insurer.

(3) Award court costs and attorney fees against the insurer.

42 Pa.C.S.A. §8371

A. AXA Fraudulently Inserted New Language in Copies

of the Policies It Provided to Dr. Bloom’s Counsel

30. At the time Dr. Bloom first gave notice of his claim, he had not been able to

locate full copies of the three Policies he purchased in the 1980s.

31, Thereafter, at the request of Dr. Bloom’s attorney, AXA forwarded what it

indicated were recreated copies of the Policies as originally issued.

Case ID: 19040413¢
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 21 of 44

32, Sometime later, Dr. Bloom was able to locate the Policies as originally issued to
him, and he forwarded them to his counsel.

33. Dr. Bloom's attorney subsequently became aware that AXA, on the copies of the
1985 and 1987 policies it had forwarded, had added language to the Declarations Pages
which did not exist on those pages as originally issued.

34. Alteration of the 1985 policy: Following are the relevant portions of the
Declarations Page as originally issued with the 1985 policy, and as falsely represented by
AXA in 2017, The language AXA added has been highlighted in yellow, but the asterisks
on each end of that critical line were placed there by AXA on the copy it provided in 2017.

As originally issued in 1985;

 

THE INSURED BENJAMIN H BLOOM JAM 2ie 1985 EFFECTIVE BATE
PRA
MONTHLY INCOME $500.00 RH 8S 768 548 POLICY maprene @
FOR
TOTAL DISABILITY 39 ISSBE AGE & SE:
ELIMINATION PERIOD — 30 DAYS
MAXIMUM BENEFIT PERIOD
FOR ACCIDENT TOTAL DISABILITY - LIFETIRE OF INSURER
FOR SICKNESS TOTAL DISABILITY
COMMENCING BEFORE AGE 60 ~ LIFETIAE OF [RSURES
i COMMENCING AT AGE 60 OR LATER ~ TO AGE 65

 

 

As altered by AXA when provided to Dr, Bloom’s counsel in 2017:

 

THE INSURED BENJAMIN H BLOOM JAN 21, 1985 EYEECTIVE DATE |
ASO
MONTHLY INCOME $500.00 MN 85 700 548 POLICY NUMBER
FOR .
TOTAL DISABILITY 39 M ISSUE AGE & SEX
ELIMINATION PERIOD ~ 30 DAYS
' MAXIMUM BENEFIT PERIOD
FOR ACCIDENT TOTAL DISABILITY - LIFETIME OF INSURED
FOR SICKNESS TOTAL DISABILITY
COMMENCING BEFORE AGE 60 _~ LIFETIME OF INSURED
COMMENCING AT AGE 60 OR LATER - TO AGE 65
‘ FOR RESIDUAL DISABILITY ~ TO AGE 65%

 

 

 

A copy of the full Declarations Page, as issued in 1985, is attached as Exhibit D-1.
A copy of that full page, as altered by AXA in 2017, is attached as Exhibit D-2.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 22 of 44

35. Alteration of the 1987 policy: Following are the relevant_portions of the
Declarations Page as originally issued with the 1987 policy, and as falsely represented by
AXA in 2017. Again, the language AXA added is highlighted in yellow, but the asterisks on

each end of that critical line were placed there by AXA on the copy it provided in 2017.

As originally issued in 1987:

 

 

 

BSE Jani BO BLCON FEB ¢, 1987 EFFECTIVE
PPA
BOWTELT face $2,325.00 HOB? 704 752 POLICY NU
Fue ‘
TOTAL SI SRBLLITeY 41M ISSUE AGE
SL IMIMATiC@ PRRIOO - 20 BATS

HOLE { M EEE? 3 T PERIOD

 

Niak DISABILITY ~ LIFETIME OF INSURED

POR S1CEMESS YOPTAL DISABILITY
C DOOOGR AGE 60 ~ LIFETIME OF INSURED
CMG AT AGE 60 OR LATER - TO AGE 65

  

 

As altered by AXA when provided to Dr. Bloom’s counsel in 201 7:

 

 

THE INSURED BENJAMIN H BLOOM YEB 4, 1987 EFFECTIVE
‘ ASO
MONTHLY INCOME $2,125.00 MN 87.704 752 POLICY Nt
FOR .
TOTAL DISABILITY 41M ISSUE AGE
ELIMINATION PERIOD - 30 DAYS

MAXIMUM BENEFIT PERIOD
FOR ACCIDENT TOTAL DISABILITY - LIFETIME OF INSURED
FOR SICKNESS TOTAL DISABILITY

COMMENCING BEFORE AGE 60

LIFETIME OF INSURED

 

 

COMMENCING AT AGE 60 OR LATER - TO AGE 65
“4¢€ FOR RESIDUAL DISABILITY | ~ TO AGE 65%

 

A copy of the full Declarations Page, as issued in 1987, is attached as Exhibit E-1.
A copy of that full page, as altered by AXA in 2017, is attached as Exhibit E-2.

 

 

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 23 of 44

36. As can be seen, these alterations were inserted by AXA into the section entitled
Maximum Benefit Period. This added language expressly provided that the benefit period
for a Residual Disability claim ended at age 65.

37. When originally issuing the Policies, AXA violated the mandate of the
Pennsylvania Insurance Code which required that any reduction in benefits, based_on
reaching a certain age, must be set out on the Declarations Page. The Code provides:

§ 89.82 Miscellaneous Policy Provisions.
(a) If the policy provides for a reduction in benefits because of the
attainment of a specified age limit, reference thereto shall be

set forth on the first or specifications page. .

31 Pa. Code § 89.82. (emphasis added)

38. This was material, because one of Dr. Bloom’s claims was that he was entitled
to Residual Disability benefits even though he was older than 65 when the disability began.

39. It is clear that the language AXA improperly added to the Declaration Pages in
2017 was intended to belatedly correct for its violation of the Insurance Department
regulations, and was intended to discourage Dr. Bloom from pursuing any claim for
Residual Disability benefits.

40, Although it hardly should require legal authority to support the proposition that
AXA’s conduct was egregious, nonetheless it is clear that AXA’s action violated the public
policy established by statute and regulation:

a. By statute, unfair or deceptive insurance practices are prohibited. The first
prohibited action listed in that statutory provision which, if performed with frequency
would constitute an unfair settlement practice, is “[m]isrepresenting pertinent facts or
policy or contract provisions relating to coverages at issue.” 40 P.S. §1177.5(a)(1)(i)

While obvious, this does represent a statement of public policy.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 24 of 44

b. By regulation, the Pennsylvania Insurance Department, in the Code
section entitled Misrepresentation of Policy Provisions, advises that “[a]n insurer or
agent may not fail to fully disclose to first-party claimants benefits, coverages or
other provisions of an insurance policy. . . when.. .[they] are pertinent to a claim.”

31 Pa. Code § 146.4. This too represents a clear statement of public policy.

B. In Bad Faith, AXA Demanded that Dr. Bloom

Surrender His Two Remaining Policies

41. The second bad faith action by AXA was its demand, after settlement was
concluded, that Dr. Bloom surrender his two remaining Policies, as it stated in its March 14,

2019 email: “At this time, our offer remains in exchange for the surrender of all three

policies and that is non-negotiable. ., ,” See, Exhibit C.

42. Since the issuance of the first policy in 1983, Dr. Bloom has paid approximately
$120,000 in premiums to maintain the Policies. This $120,000, plus investment income and
interest earned thereon over the 31 to 35 year period, has essentially been “profit” to AXA.

43. It is acknowledged that Dr. Bloom did receive value in exchange for these
premium payments, in that he was protected against the risk of loss of income due to total
or residual disability. But from the outset, Dr. Bloom expected and understood that for as
long as he paid premiums, he would continue to have such protection. AXA sought to
deprive him of that continuing protection by demanding return of the Policies.

44, There was no justifiable reason for AXA’s demand, after the Settlement
Agreement was reached, that the Policies be surrendered, notwithstanding Dr. Bloom’s

desire to continue paying premiums in exchange for the continuing protection against total

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 25 of 44

disability caused by injury, or sickness beyond his current physical condition, that would
render him unable to “.. engage in the substantial and material duties” of his office practice.
45. In the absence of any reasonable justification for insisting on surrender of the

Policies, Dr. Bloom believes and therefore avers that AXA has made that demand for one or

two or all of the following improper reasons:

a. Playing the Odds Regarding Likelihood of Future Injury or Sickness.
AXA may believe that Dr. Bloom, and other Pennsylvania insureds in similar circumstances,
having once suffered an injury or illness of sufficient severity to form a basis for a disability
claim, are more prone, or more likely, to suffer another disabling illness or injury than other

insureds who had not yet been so afflicted. Terminating the Policies eliminates that risk.

b. Calculated Business Decision. AXA may have concluded that in the
event of a future claim where the entitlement to benefits is arguable, Dr. Bloom, having
demonstrated a willingness to persist in the face of a denial, may be more likely to pursue
the new claim than other insureds who might just accept AXA’s denial. Surrender of the

Policies eliminates that risk. That may be AXA’s general policy to reduce its exposure,

c. Vengeance or retaliation. |n this case, and as a matter of general policy
in all such cases, AXA may have demanded surrender of policies because Dr. Bloom, and
other insureds in his position, had the temerity to retain counsel and persistently pursue

benefits that AXA denied, causing AXA to sustain costs of defense.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 26 of 44

46. Therefore, as there is no plausible legitimate justification for AXA’s demand tor
surrender of the Policies, and thus its motivation for such demand being one or more of the
unacceptable reasons noted in the preceding paragraph, or for some other improper
reason that may become known through discovery proceedings, AXA has acted in bad
faith toward Dr. Bloom and has triggered his right to recover interest, fees, costs, and

punitive damages under Pennsylvania's Bad Faith Act (42 Pa.C.S.A. §8371).

C. In Bad Faith, AXA Sold Policies That it Knew Contained
an Ambiguous Definition of the Critical Term “Total
Disability,” and in Bad Faith it Also Failed to Amend

Existing Policies to Eliminate the Ambiguity

47. The Policies issued by The Equitable to Dr. Bloom, and policies sold by
The Equitable or AXA to other insureds in Pennsylvania, and to insureds in almost

all other states, include the following definition of tota/ disability:

TOTAL DISABILITY means your inability due to injury or sickness
to engage in the substantial and material duties of your

regular occupation. \t will not be considered to exist for any time

you are not under the regular care and attention of a doctor.

(emphasis added)

48. The question then is: to what extent must one be unable to perform those

substantial and material duties? Must the insured be unable to perform every single

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 27 of 44

one of those duties? Or as some courts have questioned: “Some of them?” “Most?”
“The most important part?” “The vast majority?” “More than one?” “A significant
amount?” “A significantly great amount?” “At least one, if not many?” Hence, the
conclusion that the clause is ambiguous, and as noted hereafter many courts have so held.

49, While a majority of courts have not found this language to be ambiguous, at
least nine courts (U.S. Circuit Courts of Appeals, U.S. District Courts, and state appellate
courts) have held that this exact clause, or one almost identical to it, is ambiguous.
Citations to those decisions are set out at Exhibit F.

50. Importantly, The Equitable itself was the defendant in a case interpreting this
exact language. In a challenge to a policy it wrote in Georgia, The Equitable’s definition of
qth

Total Disability” was held to be ambiguous by the U.S. Court of Appeals for the 11° Circuit.

See, Giddens v. Equitable Life Assurance Soc’y, 445 F. 3d 1286 (11" Cir. 2006).

51. Even without regard to the merit of such claims, the mere fact that such a
definition has been challenged as ambiguous in many hundreds of cases should have
been enough for AXA, in the exercise of the good faith it owed to Dr. Bloom and to all other
insureds, to have clarified its definition of tota/ disability so as to remove all ambiguity.

52. AXA could easily have modified the definition in order to eliminate any
ambiguity. Attached at Exhibit G is a list of 24 insurance companies that provided a far
clearer definition of total disability, and the actual language used in each case is noted.

53, In fact, The Equitable or AXA itself actually did utilize an improved, non-
ambiguous definition in policies it wrote in at least four other states: Illinois, Georgia,

Florida and Arizona. It chose not to use such an improved definition in its Pennsylvania

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 28 of 44

policies. Citations to the cases in those states where Equitable or AXA chose to utilize an
improved definition of the critical term “tota/ disability” are set forth in Exhibit H.
54. The value that would accrue to Dr. Bloom and all other Pennsylvania insureds if

AXA, in its obligated exercise of good faith, had clarified the definition of tota/ disability is
obvious: Dr. Bloom and other Pennsylvania insureds would have more quickly known

whether a valid claim existed. And if it were then clear that their injury or illness did not
qualify, they would have avoided the aggravation and time involved in asserting a claim,
and they would have avoided the necessity of retaining counsel and the payment of
attorney's fees.

55. Thus, itis clear that AXA:

a. was well aware of the ambiguity, having been sued itself on a number of
occasions and, being a leader in the industry, knowing of the hundreds of suits challenging
as ambiguous the identical or essentially the same definition of tota/ disability;

b. was well aware that it could easily have reduced or eliminated the
ambiguity in Dr. Bloom's Policies and the policies of all of its other Pennsylvania insureds,
having the example of the language used by many other companies, and especially having
done so itself in at least four other states.

56. Dr. Bloom is not required to explain AXA’s motivation in this failure to exercise
good faith toward him and other Pennsylvania insureds, but he believes and therefore
avers that this bad faith refusal to correct the definition of tota/ disability was a knowing
decision as it benefited AXA in its marketing of disability policies, as set forth in the
following paragraph.

57. \If AXA had, in an exercise in good faith, changed the definition to make clear

what AXA contends was intended, to wit, that an insured would not be considered foftally

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 29 of 44

disabled if able to perform any single important part of the occupation, it would have made
it more difficult to sell policies to applicants such as Dr. Bloom who wanted to be protected,
without age restriction, against the risk of having to abandon a major part of his profession
or business while still able to continue another part of it. Many reported cases invoive
medical providers who had to stop doing surgery while still able to conduct an office
practice, trial lawyers who because of anxiety attacks or other problems had to stop trying
cases in a courtroom although able to continue a general law practice, or business owners
who might be rendered unable to personally sell or drive or perform other critical parts of a
business although still able to supervise its operation.

58. AXA's knowing failure to eliminate the ambiguity in the critical definition of “total
disability” justifies Dr. Bloom’s claim for damages under the Bad Faith Act.

WHEREFORE, because of AXA’s acts of bad faith toward Dr. Bloom, in

* Demanding surrender of the two remaining Policies,

* Fraudulently altering the Declarations Pages of the Policies in order to
gain an advantage in negotiating the claims, and

* Failing to properly define the critical term “Tota! Disability” when it knew
that its definition was ambiguous,

Dr. Bloom asks that he be awarded the following damages pursuant to the

provisions of the Bad Faith Act,

a. Interest at 3% plus prime from the date his claim was made, and
b. Punitive damages, and

c. Court costs and attorney fees.

ee tlt ior

o

   

 

‘Jerrold V. Moss, Esq.
Attorney for plaintiff
Benjamin H. Bloom, M.D.

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 30 of 44

VERIFICATION

|, Benjamin H. Bloom, M.D., am the plaintiff in the foregoing complaint. The facts
therein alleged are true and correct to the best of my knowledge, information and belief. |

understand this verification is made subject to the penalties of 18 Pa. C.S.A. §4904 relating

to unsworn falsification to authorities. 4 4
V

 

Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 31 of 44

RELEASE AGREEMENT
RECITALS

AXA Equitable Life Insurance Company, formerly known as The Equitable Life Assurance
Society of the United States (“AXA Equitable”) has issued to me, Benjamin H, Bloom, of 1103
Berwind Road, Wynnewood, PA 19096, disability policy numbers 83720219, 85700548,
87704752 (the “Policies”), The Policies generally provide for the payment of disability benefits
resulting from a disabling condition and all related disabling conditions.

I have made a claim for benefits under the Policies,

I have asked that AXA Equitable make a settlement proposal with respect to the benefits
available under the Policies, and that proposal has been discussed with me. As a result of these
discussions, an agreement has been reached between AXA Equitable and me. The terms and
conditions of this agreement are set forth in this Release Agreement.

RELEASE

In consideration of the payment to me of the sum of thirty thousand dollars and zero cents
($30,000.00), I do, for myself and for my heirs, beneficiaries, personal representatives and
assigns, hereby fully, finally and unconditionally release and forever discharge AXA Equitable,
its affiliates, its third party administrators, including Disability Management Services, Inc., and
their directors, officers, employees, agents, reinsurers, successors and assigns (the “Released
Parties”) from any and all claims, demands, liabilities, agreements, costs, expenses, attorneys’
fees, actions or causes of action of any nature whatsoever, known or unknown, fixed or
contingent, arising out of or in any way related to the Policies or related to any acts taken by the
Released Parties with respect to the administration, adjustment, investigation or settlement of any
and all claims for benefits made under the Policies.

I understand and agree that this settlement is a compromise of a disputed claim and that the
payment is not to be construed as an admission of liability by AXA Equitable or me and that said

liability is, in fact, expressly denied.

I acknowledge that this payment is being made at my request in order to settle all claims, past,
present and future, which have arisen or might otherwise arise under or in relation to the Policies
and is made in full and complete satisfaction of all such claims, I acknowledge and understand
that, as a result of the Release Agreement, the Policies have been validly cancelled. Therefore, I
can no longer bring any claims for benefits under the Policies, regardless of whether the events
giving rise to such claims have already occurred or will occur in the future.

In recognition of this Release Agreement and in exchange for the consideration specified above,
I hereby surrender the Policies to AXA Equitable for cancellation and hereby waive, renounce
and relinquish any and all claim of right to any non-cancelable feature of the Policies. If I have
not attached the Policies to this Release Agreement, then I affirm that the Policies are lost but
will promptly be returned to AXA Equitable if they are found.

Benjamin H. Bloom
AXA Equitable Life Insurance Company
Policy #?s: 83720219, 85700548, 87704752

Rev: 06/2017 Page | of 2

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 32 of 44

I understand that there is a risk that subsequent to the execution of this Release Agreement I may
incur or suffer losses, damages or injuries which are in some way caused by or related to matters
which are the subject of this Release Agreement, but which are unknown or unanticipated at the
time of the execution of this Release Agreement. I understand that there is a risk that a loss or
damage presently known may be or may become greater than | now expect or anticipate, or that I
may discover facts different from those that I presently know or believe to be true. Nevertheless,
I agree to and hereby do release all claims which I may have or which may arise in the future
against the Released Parties in connection with the Policies or with my surrender of the Policies.

I hereby acknowledge that I have been advised of the provisions of California Civil Code Section
1542, which provides as follows: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his favor at the time of execution of the release,
which if known by him must have materially affected his settlement with the debtor.” I
expressly waive the benefits of California Civil Code Section 1542 and also waive the benefits of
any other applicable local, state or federal statute or common law that provides substantially
similar benefits as California Civil Code Section 1542.

In further consideration of the aforesaid payment, I hereby warrant that I am the sole owner of
the above mentioned Policies, demands and causes of action and that I have not assigned or
transferred any interest in any of them. I hereby expressly agree and undertake to indemnify and
save entirely harmless the Released Parties from and against any and all claims, demands,
actions, causes of action, liens, suits, damages, debts, liabilities, obligations, costs, expenses, and
attorneys’ fees arising from any matter released herein.

I have read each and every part of this Release Agreement and I am fully aware of its contents. I
acknowledge that no representations by any party being released hereby have induced me to
make this settlement and that my execution of this document is my free and voluntary act and
deed, done with full knowledge of the significance of this Release Agreement. I further
acknowledge and agree that this Release Agreement constitutes the entire agreement between me
and the Released Parties and supersedes all prior agreements, whether written or oral, between
me and any of the Released Parties, including the Policies themselves. I also acknowledge that I
have been advised of my right to be represented by counsel and have been so represented by
Jerrold V. “Jim” Moss, Esq. of the law firm Astor, Weiss, Kaplan & Mandel, LLP with respect
to the negotiation and execution of this Release Agreement.

Executed at: Witnessed by:
(City, State)

Date:

 

 

(Print Witness Name)

By:

 

 

Benjamin H. Bloom (Witness Signature)

Benjamin H, Bloom
AXA Equitable Life Insurance Company
Policy #’s: 83720219, 85700548, 87704752

Rev: 06/2017 Page 2 of 2

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 33 of 44

From: Jerrold Moss

Sent: Tuesday, March 05, 2019 2:17 PM
To: ‘Jaimie Freeman

Cc: ‘Benjamin Bloom’

Subject: RE: Bloom Release

Dear Jaimie: Dr. Bloom cannot sign the release you forwarded because it contains a requirement that he
surrender his policies. First, this was not our agreement, and we will not concur in your proposed
amendment. Secondly, | suggest that AXA should not be expecting him to surrender the two remaining
policies, given that he has been paying premiums to maintain them for about 35 years, and very high
premiums for the last 8 years, and making those payments with the understanding that he could keep the

policies in force for as long as he was practicing.

The conditions giving rise to the claims we have now settled would have no relevance at all if, for example,
Dr, Bloom in the future were to become totally disabled as the result of an auto accident or a serious

disease. | would be willing to amend our agreement to provide that he could not make a total disability claim
if his disability is caused by the worsening of his current condition. And of course, he would agree that he

could not file a claim for residual disability benefits under any circumstances.

If this is acceptable to you, please modify the release and Dr. Bloom will be pleased to execute it. Thanks Jim

Jerrold V. “Jim” Moss, Esq.
Astor Weiss Kaplan & Mandel, LLP
The Bellevue, Suite 600

200 S. Broad Street

Philadelphia, PA 19102

tel: (215) 790 - 1200
fax: (215) 790~ 1298

imoss@astorweiss.com

This electronic mail transmission and any accompanying documents contain information belonging to the sender which may be
confidential and legally privileged. This information Is intended only for the use of the individual or entity to whom this electronic mail
transmission was sent as Indicated above. If you are not the intended recipient, any disclosure, copying, distribution, or action taken
in rellance on the contents of the information contained In this transmission is strictly prohibited. If you have received this
transmission in error, please delete the message and call 215-790-1200 to iet me know. Thank you.

EXHIBIT

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 34 of 44

From: Jaimie Freeman [mailto:Jaimie_Freeman@di-mgmt.com]
Sent: Thursday, March 14, 2019 5:00 PM

To: Jerrold Moss

Subject: RE: Bloom Release

Good afternoon Mr. Moss,

Unfortunately, | did not receive your March 5, 2019 email until you forwarded it to me again today. |

certainly would have responded to you promptly had | seen it earlier.

Your email surprises me, as | believed that we were on the same page regarding our settlement
discussion, that the offer only applied to policy surrender. When | originally spoke with Frank Darras last
year | made It clear that our offer at that time was not fora settlement of the claim, only the policies,
and that we were not considering a claim settlement. At no time did | feel that the impression during

‘our recent discussions was that we were negotiating a claim settlement either.

At this time, our offer remains in exchange for the surrender of all three policies and that is non-

negotiable. lf Dr. Bloom does not wish to accept this proposal, please notify us of his decision. Thank

you.

Jaimie

Jaimie Freeman, ALHC
Director of Claims

Ph; 800-883-0596 ext, 1011
Fax: 413-747-1545

sy Please consider the environment before printing this email.

 

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 35 of 44

THE INSURED BENJAMIN H BLOOM JAN Zi, i965 EFFECTIVE DATE
PPL
MONTHLY INCOME $500.00 XH 65 700 $48 POLICY NUMECE
FOR
TOTAL DISABILITY 39 # ISSUE AGE £ $€)
ELIMINATION PERIOD — 30 DAYS

MAXIMUM BENEFIT PERIOD
FOR ACCIDENT TOTAL DISABILITY
FOR SICKNESS TOTAL DISABILITY
COMMENCING BEFORE AGE 60 ~ LIFETIME OF INSUPRED

COMMENCING AT AGE 60 OR LATER TO AGE 65

t

LIFETIME OF IKSURED

BENEFITS AND PREHTIUMS TABLE

BENEFITS SEMI-ANNUAL PREKTUS PEORIUM FEELS
MONTHLY INCOME FOR TOTAL DISABILITY £354.16 VO £6¢ €5
RESIDUAL 65 PLUS WAIVER 21.32 TG LEE &S

INDEXING ADJUSTMENT 6%

COST OF LIVING ADJUSTMENT ~ 6% ANNUALLY GT. 84 TO £62 6%
FIRST PREMIUM $223.34 DUE ON OR BEFORE DELIVERY OF POLICY
SUBSEQUENT PREMIUMS © $223.34 DUE JUL 21, 1985 AND EVERY 6 MONTES

THEREAFTER DURING PREMIUM PERIOD

EXHIBIT

DATE OF ISSUE JAH 226 ELSES

 

~ i? tbat

124-3-718 SERIES 125 DIPL65 PAGE THREE ES-Ul~2R BET?
Case ID: 190404135
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 36 of 44

JAN 21, 1985 EFFECTIVE DAT!

ASO
MN 85 700 548 POLICY NUMBER

39 M ISSUE AGE & SI

THE INSURED BENJAMIN H BLOOM

MONTHLY INCOME $500.00
FOR
TOTAL DISABILITY

ELIMINATION PERIOD - 30 DAYS
MAXIMUM BENEFIT PERIOD

FOR ACCIDENT TOTAL DISABILITY
FOR SICKNESS TOTAL DISABILITY

LIFETIME OF INSURED

!

COMMENCING BEFORE AGE 60 _~ LIFETIME OF INSURED
,, __COMMENCING AT AGE 60 OR LATER - TO AGE 65 |
O¥ FOR RESIDUAL DISABILITY - TO AGE 65%#
BENEFITS AND PREMIUMS TABLE
BENEFITS SEMI-ANNUAL PREMIUM PREMIUM PERIOD
MONTHLY INCOME FOR TOTAL DISABILITY . $154.18 TO AGE 65
RESIDUAL 65 PLUS WAIVER 21.32 TO AGE 65
INDEXING ADJUSTMENT 6%
COST OF LIVING ADJUSTMENT - 6% ANNUALLY 47.84 TO AGE 65
ON ET TT te
FIRST PREMIUM DUE ON OR BEFORE DELIVERY OF POLICY :
SUBSEQUENT PREMIUMS $223.34 DUE JUL 21, 1985 AND EVERY 6 MONTHS
THEREAFTER DURING PREMIUM PERIOD

NOTH: THIS DECLARATION PAGE REFLECTS YOUR COVERAGE AS OF JUN 19, 2017
AND MAY NOT ACCURATELY REFLECT YOUR COVERAGE AT TIMES PRIOR TO THIS DATE.

DATE OF ISSUE JUN 19, 2017

L24-3-718 SERIES 125 DIPLES PAGE THREE 2017-06-19 2017-06-19 1055

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 37 of 44

FE 4, 1987 EFFECTIVE DATE

  

 

: BENGAMIA HB BLOW bea '
PPA
32,325.00 fio8B? 704 752 POLICY NUMBER
MORAL DISMSLLITY aio tSSUE AGE & SER

DATS
SABILITY ~ LIFETIME OF INSURED
SABILITY
AGE 606 - LIFETIME OF INSURED
6Q OR LATER - TO AGE 65

 

RENEFITS ARD PREMIUMS TABLE

   
  

QUARTERLY PREMIUM* PREMIUM PERIOD

$365.42 TO AGE 65
£6.25 TO AGE 65
61.19 TO AGE 65

86 DUE OW OR BEFGRE DELIVERY OF POLICY
$492.86 DUE MAY 4, 1987 AND EVERY 3 MONTHS
THEREAFTER DURING PREMIUM PERICH
SATE OF 18c0rr APR 3, 1987
B+7i8 SERIES 227 DIPLSS PREZ Tuner nope 87-04~08 87-04-08 2O2e

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 38 of 44

THE INSURED BENJAMIN H BLOOM FEB 4, 1987 EFFECTIVE DATE
ASO
MONTHLY INCOME $2,125.00 MN 87.704 752 POLICY NUMBER
FOR
41 M ISSUE AGE & SEX

TOTAL DISABILITY

BLIMINATION PERIOD -~ 30 DAYS
MAXIMUM BENEFIT PERIOD

FOR ACCIDENT TOTAL DISABILITY -~ LIFETIME OF INSURED
FOR SICKNESS TOTAL DISABILITY
COMMENCING BEFORE AGE 60 - LIFETIME OF INSURED
7 COMMENCING AT AGE 60 OR LATER - TO AGE 65
“¢ FOR RESIDUAL DISABILITY - - TO AGE 65%
BENEFITS AND PREMIUMS TABLE

BENEFITS QUARTERLY PREMIUM* PREMIUM PERIOD

MONTHLY INCOME FOR TOTAL DISABILITY $365.42 TO AGE 65

TO AGE 65

RESIDUAL 65 PLUS WAIVER 46,24
BxXL SUSTMENT 6% ce

COST OF LIVING ADJUSTMENT ;
4% TO 6% ANNUALLY - BASED ON CPI-U 81.19 TO AGE 65

FIRST PREMIUM DUB ON OR BEFORE DELIVERY OF POLICY

SUBSEQUENT PREMIUMS $492.85 DUE MAY 4, 1987 AND EVERY 3 MONTHS
THEREAFTER DURING PREMIUM PERIOD

NOTH: THIS DECLARATION PAGE REFLECTS YOUR COVERAGH AS OF JUN 19, 2017
AND MAY NOT ACCURATELY REFLECT YOUR COVERAGE AT TIMES PRIOR TO THIS DATE.

A

DATE OF ISSUE JUN 19, 2017

. \ .
L27-3-718 SERIES 127 DIPL65 PAGE THREE NSD* 2017-06-19 2017-06-19 1107

EXHIBIT

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 39 of 44

The following courts found the definition of total Disability, identical or

essentially the same as that used by The Equitable and AXA, to be ambiguous:

Dowdle v. Nat'l Life Ins. Co., 407 F.3d 967, 972 (8th Cir. 2005)

Gammill v. Provident Life & Accident Ins. Co., 346 Ark, 161, 55 S.W. 3d 763 (2001)
Giddens v. Equitable Life Assurance Soc’y, 445 F. 3d 1286 (11" Cir. 2006)

Oliver v. Nat'l Life Ins. Co., 2011 U.S. Dist. LEXIS 134640

Pomerance v. Berkshire Life Ins. Co. of Am., 654 S.E. 2d 638 (2007)

Ogborne v. UNUM Life Ins. Co. of Am., 2006 U.S. Dist. LEXIS 60880 (N.D. Ohio, Aug.
2006)

Phelps v. UNUM Provident Corp., 2006 U.S. Dist. LEXIS 71020

Leonor v. Provident Life & Life & Accident Co., 790 F. 3d 682 (6"" Cir., 2015)

Gladstone, MD v. Provident Life & Acc. Ins. Co., 533 F. Supp. 2d 1227 (N.D. Ga. 2007).

EXHIBIT

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 40 of 44

CHART OF COMPANIES USING
CLEARER DEFINITION
OF “TOTAL DISABILITY”

(And Thus Reducing or Eliminating Ambiguity)

(In Alphabetical Order)

 

Aetna Life Insurance
Co.

whally and continuously disable the insured from date
of accident and prevent him from performing any and every
duty pertaining to his occupation; “

 

Aetna Life insurance
Co.

“. . , an insured partner is [totally disabled when] unable . fo
perform each of the material duties of the partner's regular
accupation on a full-time basis.”

 

American Gen.
Life Ins. Co.

“.., complete inability of the Insured Debtor to perform any
and every duty of his occupation...”

 

Central National

“. . . the complete inability of the Insured to engage in his

»

regular occupation, .

 

 

Life Ins. Co.
“|, means the Insured's complete inability during the first °
CIGNA year thereof to perform every duty of his occupation. . .”
Continental “. . Wholly. . . prevented from performing each and every °
Casualty Co. duty pertaining to his occupation.”
v

 

Employers Life

:... eamplete inability. . . to perform every duty pertaining

to his occupation.”

 

 

ins. Co,

8
Federal Life “... complete inability. . . to perform the duties of his
Ins. Co. regular occupation.”

 

 

 

 

 

‘Heald v. Aetna Life Ins. Co., 340 Mo. 1143, 1149, 104 S.W.2d 379, 382 (1937)
2 Clarke v. Aetna Life Ins. Co,, 2009 U.S, Dist. LEXIS 111400, at *6 (S.D.N.Y. Dec, 1, 2009)
3 Moheny v. Am. Gen. Life Ins, Co,, 116 A. 3d 1123, 1127 (Pa Super. 2015)

aN Oo OH

Stout v. Cent, Nat! Life Ins, Co,, 522 S.W.2d 124, 126 (Mo. Ct. App. 1975)

Johnson v. Watts Regulator Co.,1994 U.S. Dist. LEXIS 15799, at *2 (D.N.H. Oct. 1994)
Dittmar v. Cont! Cas, Co., 50 N.J. Super. 593, 595, 143 A. 2d 249, 250, (1958)
Laborde v. Emp’'rs Life Ins. Co., 412 So, 2d 1301, 1302 (La. 1982)

Wollmann v. Fed. Life ins. Co., U.S. App. LEX!S 10785 (6" Cir. 1974)

 

as ‘Go
Case-L.
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 41 of 44

 

Guardian Life “, . the complete inability of the Insured to engage in his

Insurance Co regular occupation or profession."

 

10

 

 

 

Life Insurance Co. of | “.. .complete inability. . . to perform every duty of his
North America occupation. .
17
Lincoln National Life |“... the complete inability of the Insured to engage in the
Ins. Co Insured’s regular occupation.”
Lumberman’s Mut. “.., whally ... prevents the insured from performing aff the
Cas. Co. duties of his profession,”
72
Maryland Assurance |". . . wholly disable and prevent him from performing any
Corp. and every kind of duty pertaining to his occupation.”

 

13

Monarch Life “.. . complete inability of the Insured to engage in his

Insurance Co. regular occupation.”

 

14

 

National Casualty “. wholly and continuously disable and prevent the Insured
Company from performing any and every duty pertaining to his
occupation...”
15
Nationwide “. , , complete inability to perform any and every duty of

Insurance Co, his regular occupation or employment...”

 

“.. , "the complete inability of the insured to perform any "8

 

 

New York Life and every duty pertaining to his or her occupation."
Isurance Co,
17
Pacific Mutual Life “. . . complete inability of the insured due to sickness
Insurance Co. or injuries to perform any and every duty pertaining to his

occupation,”

 

 

 

 

 

Rosenberg v, Guardian Life Ins. Co., 510 So. 2d 610, 611 (Fla. Dist. Ct. App. 1987)
‘0 McClure v. Life Ins. Co, of N. Am., 84 F. 3d 1129, 1133 (9" Cir., 1996)
" , Goldstein v. Lincoln Nat! Life Ins. Co., 970 F. Supp. 598, 600 (E.D. Mich) 1997

* Md. Assurance Corp. v. Smith, 286 Ky. 513, 514-15, 151 S.W.2d 409, 410 (1941)

* Niccotl v. Monarch Life Ins. Co., 36 N.Y.2d 892, 893, 334 N.E.2d 594 (1975)

7, Austero v.National Cas. Co., 84 Cal. App. 3d 1,4 (1978)

® Roagers v. Nationwide Ins. Co., 47 Ore. App. 843, 845, 615 P.2d 1090, 1091 (1980)
8 Panepinto v. N.Y. Life Ins. Co., 90 N.Y.2d 717, 719, 665 N.Y.S.2d 385, 386, 688 N.E.2d 241, 242 (7997)

Okon v, Pac. Mut. Life Ins, Co., 522 P.2d 747, 748 (Colo. App. 1974)

EXHIBIT

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 42 of 44

 

Paul Revere
Insurance Co,

“. , , the complete inability of the individual to perform
the substantial and material duties of his or her occupation.”

78

 

Principal Life Ins. Co,

“|, , complete inability of the Insured due to Injury or
Sickness to perform any and every duty...”

19

 

Prudential Insurance
Co.

. the complete inability of the Employee due to sickness or
injury to perform any and every duty pertaining to his
occupation. ..”

20

 

Reliance Standard
Life Ins. Co.

. cannot perform each and every material duty of his/her
occupation.”

21

 

Travelers Ins. Co.

“. . . Wholly disable and prevent him from the prosecution
of any and every kind of business pertaining to the
occupation under which he is insured.”

an

 

Travelers Ins. Co.

“. . . wholly, and continuously disable and prevent the
insured from performing any and every kind of duty
pertaining to his occupation .”

2d

 

Travelers Ins. Co.

“. , , the complete inability of an Employee to engage in any
and every duty...”

24

 

 

UNUM

“|, the insured cannot perform each of the material duties .
. of his regular occupation. . .”

25

 

Washington Nat'l Life
Ins. Co.

 

_ complete inability. . . to perform each and every duty

pertaining to his occupation.

 

26

 

 

8 Fahringer v. Paul Revere Ins. Co,, 317 F. Supp. 2d 504, 508 (D.N.J. 2003)
2 Rich v. Principal Life Ins. Co., 226 ill. 2d 359, 362, 875 N.E.2d 1082, 1085 (2007)
° Russell v. Prudential ins. Co., 437 F.2d 602, 604 (5th Cir. 1971)
' Perri v. Reliance Standard Life Ins. Co., 1997 U.S. Dist. LEXIS 12741 (E.D. Pa. Aug. 19, 1997
2 Young v. Travelers’ Ins. Co., 80 Me, 244, q3 A. 896, 896 (1888)

3 Matthews v. Travelers Ins. Co., 212 Kan. 292, 294, 510 P.2d 1315, 1317-18 (1973)
Clarke v. Travelers’ Ins. Co., 94 Vt. 383, 387, 111 A. 449, 450 (1920)

*4” Travelers Ins. Co. v. Solomon, 454 S.W. 2d 765, 766 (Tex. Civ. App. 1970)
° Padilla v. Unum Provident, 2007 U.S. Dist, LEXIS 97092, at *3 (D.N.M. Mar. 26, 2007)
*8 Caporali v. Wash. Nat'l Life Ins. Co., 297 N.W. 2d 517 (Wis. Ct. App. 1980)

 

 
 

Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 43 of 44

The following cases show that The Equitable itself, or AXA thereafter, in at
least four states (Arizona, Georgia, Florida and Illinois), defined “total
disability” more precisely than defined in Dr. Bloom's policies, so as to

eliminate or diminish any ambiguity as to its meaning:

 

AXA Equitable Life “., shall wholly and continuously disable the insured
insurance Co. from date of accident and prevent him from performing any
and every duty pertaining to his eccupation. . .”

 

 

AXA Equitable Life "",. . total disability" [is] fhe complete inability of the Insured,
Assurance Society because of injury or sickness, to engage in the Insured’s regular
occupation."
a
Equitable Life “. . The complete inability of the Insured, because of injury

Assurance Society of | of sickness, to engage in the Insured's regular occupation. . .

the United States

 

AXA Equitable Life
Insurance Co. “. . , shall wholly and continuously disable the insured
from date of accident and prevent him from performing any
and every duty pertaining to his oceupation. . .”

 

 

 

 

 

" Launv. AXA Equitable Life Ins. Co., 311 Ga. App. 646, 646, 716 S.E.2d 760, 761 (2011)

? Heller v. Equitable Life Assurance Soc'y, 833 F.2d 1253, 1255 (7th Cir. 1987) [from Illinois]

° Norcia v. Equitable Life Assurance Soc'y of the United States, 80 F. Supp. 2d 1047, 1049 (D. Ariz.
2000)

“Blender v. AXA Equitable Life Ins. Co., 2013 U.S. Dist. LEXIS 172642, at *2 (S.D. Fla. Dec. 9, 2013) @
a EXHIBIT

 
Case 2:19-cv-02358-MSG Document1 Filed 05/30/19 Page 44 of 44

CERTIFICATE OF SERVICE

|, Jerrold V. Moss, Esq., do hereby certify that,
upon acceptance by the Prothonotary for filing,
a copy of this pleading
will be served upon Defendant by
Certified Mail, RRR

Addressed To

 

 

MARK PEARSON, President and CEO
AXA EQUJITABLE LIFE INSURANCE COMPANY

1290 Avenue of the Americas

New York, NY 10104

 

 

 

 

  

JERROLD V. MOSS, ESQ.

Case ID: 190404135
